NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   09-MAY-2022
                                                   07:56 AM
                                                   Dkt. 55 SO

                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                STATE OF HAWAI#I, Plaintiff-Appellee, v.
               RONALD MELVIN BARNES, Defendant-Appellant


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (FC-CRIMINAL NO. 1FC121000057)

                       SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

             Defendant-Appellant Ronald M. Barnes (Barnes) appeals

from the February 19, 2021 Judgment of Conviction and Sentence;

Notice of Entry (Resentencing Judgment) entered by the Circuit

Court of the First Circuit (Circuit Court).1

             This appeal arises from a resentencing upon remand from

a prior appeal.      On March 31, 2015, a jury found Barnes guilty of
five counts of Sexual Assault in the First Degree (Sexual Assault

First) under Hawaii Revised Statutes (HRS) § 707-730(1)(b)

(2014).2    On October 26, 2015, Barnes was sentenced to 20 years

     1
            The Honorable Kevin A. Souza presided over the resentencing
hearing. The Honorable Karen S.S. Ahn presided over the original trial and
sentencing.
     2
             HRS § 707-730 states, in pertinent part:
                   § 707-730 Sexual assault in the first degree.
             (1) A person commits the offense of sexual assault in
             the first degree if:
                                                                 (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of imprisonment for each of Counts 1, 3, 5, and 6, to run

concurrently with each other, and 20 years of imprisonment for

Count 13, to run consecutively with the other counts.            The

Hawai#i Supreme Court vacated the sentence and remanded for

resentencing after it concluded that the sentencing court plainly

erred when it considered Barnes's failure to express sadness or

admit guilt at his initial sentencing.         State v. Barnes, 145

Hawai#i 213, 220-22, 450 P.3d 743, 750-52 (2019) (Barnes I).              On

February 19, 2021, Barnes was sentenced by a different judge to
20 years of imprisonment for Counts 1, 3, 5, and 6, to run

concurrently with each other, and 20 years of imprisonment for

Count 13, to run consecutively with the other counts.            Barnes

timely filed a notice of appeal.

           Barnes raises a single point of error on appeal,

contending that the Circuit Court abused its discretion in

sentencing Barnes to a consecutive term of imprisonment with

respect to Count 13, rather than all concurrent terms, i.e., a

maximum 20-year term of imprisonment.

           Barnes has also filed a motion for retention of oral

argument in this case, which is hereby DENIED.




     2
      (...continued)
                 . . . .
                 (b)   The person knowingly engages in sexual
                       penetration with another person who is
                       less than fourteen years old;
                 . . . .

                 (2)   Sexual assault in the first degree is a
                       class A felony.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we resolve Barnes's

point of error as follows:

          Barnes argues that the Circuit Court abused its

discretion in imposing a consecutive sentence in this case

because the consecutive sentence was not warranted and the

Circuit Court's statements during sentencing showed that Barnes

was prejudiced by extraneous factors such as the state of the
alleged victims in 2021, rather than at the time of the offense.

          Under HRS § 706-668.5(2) (2014),3 when determining

whether to impose multiple terms of imprisonment concurrently or

consecutively, a court "shall consider the factors set forth in

[HRS §] 706-606."   When imposing consecutive terms of

imprisonment, "a court must state its reasons as to why a

consecutive sentence rather than a concurrent one was required."

Lewi v. State, 145 Hawai#i 333, 350, 452 P.3d 330, 347 (2019)

(quoting State v. Hussein, 122 Hawai#i 495, 509, 229 P.3d 313,

327 (2010)).




     3
          HRS § 706-668.5 states:
                § 706-668.5 Multiple sentence of imprisonment. (1)
          If multiple terms of imprisonment are imposed on a
          defendant, whether at the same time or at different times,
          or if a term of imprisonment is imposed on a defendant who
          is already subject to an unexpired term of imprisonment, the
          terms may run concurrently or consecutively. Multiple terms
          of imprisonment run concurrently unless the court orders or
          the statute mandates that the terms run consecutively.
                (2) The court, in determining whether the terms
          imposed are to be ordered to run concurrently or
          consecutively, shall consider the factors set forth in
          section 706-606.

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            [T]he dual purposes behind the requirement that
            reasons be stated for a court's imposition of a
            consecutive sentence are to "(1) identify [] the facts
            or circumstances within the range of statutory factors
            that the court considered, and (2) confirm [] for the
            defendant, the victim, the public, and the appellate
            court that the decision was deliberate, rational, and
            fair."

Id. (quoting State v. Kong, 131 Hawai#i 94, 102-03, 315 P.3d 720,

728-29 (2013)).

            However, a sentencing court "is not required to

articulate and explain its conclusions with respect to every

factor listed in HRS § 706-606.           Rather, it is presumed that a
sentencing court will have considered all factors before imposing

concurrent or consecutive terms of imprisonment under HRS § 706-

606."   Id. at 350-51, 452 P.3d at 347-48 (quoting Kong, 131

Hawai#i at 102, 315 P.3d at 72) (internal footnote and quotations

omitted).    Accordingly, a sentencing court "is required to

articulate its reasoning only with respect to those factors it

relies on in imposing consecutive sentences."           Id.

            Here, upon resentencing, the Circuit Court articulated

its consideration and application of the HRS § 706-606 factors:
                  With respect to the nature and circumstance of the
            underlying offense and the nature and characteristics of the
            defendant, the court does find that this was an egregious
            breach of trust of two young children who the defendant was
            essentially a stepfather to.

                  . . . .
                  These offenses were committed against young and
            vulnerable victims. The court finds that the serious nature
            of these offenses indicates that the defendant is indeed a
            danger to the safety of the public. These factors when
            considering the factors of the nature of the offense, nature
            and circumstance of the underlying offense, and the nature
            and characteristics of the defendant do weigh in favor of
            consecutive sentencing.
                  . . . .

                  This court has reviewed the victim impact statements
            that were submitted by both children. The court must say
            that in reviewing the victim impact statements, they do

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           describe the fear and the sadness that [Barnes's] conduct
           caused them and their family and how [Barnes's] conduct has
           caused them lasting trauma. And based on Madam Prosecutor's
           representations to the court today, the court finds that
           even as adults the victims in this case still feel the
           effects of the trauma caused by [Barnes's] conduct.

                 The occurrence and the description of even one of the
           counts here is shocking and horrifying. As Madam Prosecutor
           correctly points out, the offenses are what they are, and
           her description of the offenses for sentencing purposes the
           court does not find to be inflammatory. The court finds
           them to be merely a description of the evidence presented at
           trial that the jury based its verdict on. And here we have
           not just one occurrence, we have five counts, not just one.
           Here we have two young vulnerable victims, not just one.

                 So when the court takes into account the serious
           nature of these offenses as well as the need to promote
           respect for the law and to provide a just punishment, the
           court again finds that these factors weigh in favor of
           consecutive sentencing. And the court does again reiterate
           that it finds that the defendant is a danger to the public.

                 Finally, with respect to affording adequate deterrence
           to criminal conduct and to promote protection -- and for the
           protection of the public, the court finds that due to the
           magnitude of the harm and lasting psychological trauma that
           the defendant caused on these two victims at a young and
           tender age, and noting how the sexual assault spanned a
           substantial period of time, involving acts of deception to
           both children and to adults, and the deep and profound
           betrayal of trust by someone in a position to be a father
           figure, it is this court's judgment that a just punishment
           that protects the public from harm and provides an adequate
           deterrence to future criminal conduct is a consecutive
           sentence.

           We conclude that the Circuit Court did not abuse its

discretion in imposing the term of imprisonment for one count,

which stemmed from sexual assault of a second victim under the

age of fourteen, consecutive to the four concurrent terms, which

stemmed from the four sexual assault convictions as to the first

victim.   The Circuit Court explained its application of each of

the HRS § 706-606 factors that it considered.          Regarding the

nature and circumstance of the underlying offense and

characteristics of the defendant, the Circuit Court found that

this was "an egregious breach of trust of two young children" and

that Barnes was "essentially [their] stepfather".           The Circuit


                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Court also considered the need for the sentence imposed in light

of the serious nature of these offenses as well as the need to

promote respect for the law and to provide a just punishment.

The court determined that those factors weighed in favor of

consecutive sentencing and reiterated that it found Barnes to be

a danger to the public.   The Circuit Court adequately explained

the rationale for imposing consecutive sentences, and in doing so

confirmed for Barnes, the public, and this court that the

decision to impose consecutive sentences was deliberate,
rational, and fair. The Circuit Court further explained that the

consecutive sentence served as an appropriate and effective

future deterrent, as Barnes's acts constituted a crime of

opportunity that could perhaps happen again.

          Barnes contends that the Circuit Court improperly

considered the "state of the alleged victims in 2021 rather than

at the time of the offense."    Barnes's contention stems from the

State's argument at resentencing that the things Barnes did to

the two children were horrific and that the children were still

suffering as young adults, as a result of Barnes's acts of abuse.

The Presentencing Investigation Report (PSI) reviewed by the

resentencing judge did not include any new statements, but did

include 2015 Victim Impact Statements from both of the children,

in which they described how the abuse, which began in 2001,

continued to affect them.

          Importantly, Barnes failed to object to the State's

argument or otherwise raise this issue at the time of

resentencing.   "Generally, if a party does not raise an argument

                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


at trial, that argument is deemed waived on appeal."             State v.

McDonnell, 141 Hawai#i 280, 295, 409 P.3d 684, 699 (2017) (citing

State v. Moses, 102 Hawai#i 449, 456, 77 P.3d 940, 947 (2003));

see also Kong, 131 Hawai#i at 107, 315 P.3d at 733 (declining to

exercise plain error review where the defendant-appellant did not

challenge the PSI in the circuit court).          Barnes's counsel

addressed the Circuit Court after the State made its proffer that

the children continued to suffer as young adults.            Counsel did

not object to or otherwise address the State's assertion.
Instead, counsel argued that Barnes was not a "child predator,"

that he was not a danger to the community, and that concurrent

20-year sentences were appropriate.4         Barnes's argument regarding
the victims' continued suffering is waived, and we decline to

exercise plain error review of this issue.          Based on the entirety

of the record, we conclude that the Circuit Court did not abuse

its discretion in sentencing Barnes to a consecutive term of

imprisonment.

            For these reasons, the Circuit Court's February 19,

2021 Resentencing Judgment is affirmed.

            DATED: Honolulu, Hawai#i, May 9, 2022.

On the briefs:                            /s/ Lisa M. Ginoza
                                          Chief Judge
Shawn A. Luiz,
for Defendant-Appellant.                  /s/ Katherine G. Leonard
                                          Associate Judge
Loren J. Thomas,
Deputy Prosecuting Attorney,              /s/ Clyde J. Wadsworth
City and County of Honolulu,              Associate Judge
for Plaintiff-Appellee.


      4
              Barnes also addressed the Circuit Court; he reiterated his claim
of innocence, but did not otherwise address the State's proffer.

                                      7